DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s pre-amendment of 6/2/2020 has been received. Claims 1-20 are cancelled and claims 21-40 are newly presented. Claims 21-40 are pending. 

Claim Objections
Claim 38 is objected to because of the following informalities: delete “are” in line 2.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: paragraph [0001] should be amended to include the updated information for the parent case inserted after “2017,” --now U.S. 10,632,015, -- .  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the male bracket coupled to a side of the frame and a female bracket configured to move with the male bracket within the channel of the female bracket upon movement of the strap in the tension direction (claim 27) must be shown or the feature(s) canceled from the claim(s).  The details of the continuous slide guide along the channel and including dimensions greater than dimensions of the one or more bumps of the bar as in claim 38 are not clear in Figure 4B in that slide guide 542 isn’t shown in Fig.4A, and the details of the female bracket comprising a recess wall extending into the channel from either the first or second bracket walls as configured to restrict movement of the one or more bumps from sliding backward is not shown in that Figure 4A doesn’t show one or more bumps (claim 40). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Prugue et al. (U.S. Patent No. 10,632,015) in view of Canavan (U.S. 2005/0132478). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application are disclosed by claim 7 of ‘015 as follows:
A pair of goggles (claim 7, line 1) comprising: a frame (line 2); a strap comprising strap ends (line 3 discloses a first strap end and a goggle strap conventionally has two ends for securement to both sides of a goggle frame as is necessary for its intended purpose to retain the goggles on the wearer’s head); a strap connector comprising a female bracket and a male bracket (line 8 discloses the female bracket and line 22 discloses the male bracket), the female bracket being coupled to one of the strap ends of the strap or a side of the frame (lines 8-9 discloses the female bracket coupled to the frame side) and the male bracket being coupled to a different one of the strap ends of the strap or the side of the frame (lines 25-27 disclose the male bracket including a sliding bar with a proximal end directly coupled to the other of the frame side or first strap end), wherein, the female bracket comprises a channel formed between first and second bracket walls (line 12), one or more projections in the channel (line 16), and one or more recesses adjacent to the one or more projections (line 18), and the male bracket comprises a bar (lines 25-27), the bar comprises a bar end with one or more bumps disposed along at least a portion of the bar end (lines 31-34, the bar being configured to slide in the channel of the female bracket upon coupling of the male bracket with the female bracket (bar is disclosed as a sliding bar in line 27), and the one or more bumps being configured to move past the one or more projections and into the one or more recesses upon actuation of the strap ends in a tension direction (lines 34-40 “first movement of the first strap end in the strap tension direction moves at least one of the one or more bar bumps of the enlarged bar end past at least one of the one or more projections of the female bracket to position the at least one of the one or more bumps within at least one of the one or more recesses and engage the male bracket with the female bracket.”) and claim 26: wherein the female bracket is coupled to a side of the frame and the male bracket is configured to move within the channel upon movement of the strap in the tension direction (lines 8 and 35-37) and claim 30: the male and female brackets are configured to securely lock with each other upon the pair of goggles being worn on a head of a user (claim 7 discloses the male and female brackets mateably coupled and when the goggles are worn, there is a degree of tension exerted on the strap such that the male and female brackets are capable of functioning to securely lock with each other). 
 However, the ‘015 doesn’t disclose the strap comprising strap ends (claim 7 discloses a strap end) and the strap comprising one or more buckles for adjusting a length of the strap and at least one lens mounted on the frame.  Canavan teaches goggles 10 including a strap removable from the goggle frame, the strap comprising one or more buckles (shown in Fig.1) for adjusting a length of the strap and at least one lens mounted on the frame (shown in Fig.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the goggles to include one or more buckles for adjusting a length of the strap and at least one lens mounted on the frame in that providing a buckle to a goggle strap is a known strap adjustment feature and the lens is assembled to the frame to complete the goggle’s eye protective structure. 
Claims 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,632,015 in view of Canavan ‘478. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application are disclosed by claim 7 of ‘015: the channel of the female bracket is configured to slidably receive the bar end of the bar such that the bar end of the bar is positioned inside the channel (lines 34-36). 
Claims 25, 28, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10 and 11 of U.S. Patent No. 10,632,015 in view of Canavan ‘478. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application are disclosed by claims 10 and 11 of ‘015: the actuation of the strap ends in the tension direction is configured to produce a first click and the one or more bumps on the bar end are configured to move out of the one or more recesses and past the one or more projections upon actuation of the strap ends in a direction opposite to the tension direction, the actuation of the strap ends in the opposite direction is configured to produce a second click and engagement or disengagement of the female and male brackets is configured to produce an audible indicator to a user (claim 7 recites the first movement of the first strap end in the strap tension direction moves at least one of the one or more bar bumps of the enlarged bar end past at least one of the one or more projections of the female bracket to position the at least one of the one or more bumps within at least one of the one or more recesses and claim 11 recites the first movement produces a first click and the second movement produces a second click).  
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,632,015 in view of Canavan ‘478. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application are disclosed by claim 7 of ‘015:  The recitation of the male bracket coupled to a side of the frame and the female bracket configured to move within the channel of the female bracket upon movement of the strap in the tension direction is considered as an obvious modification as the legal precedent established by In re Gazda, 219 F.2d 449, 104 USPQ (CCPA 1955), that a reversal of parts has no patentable significance and is held to be an obvious expedient such that modifying the ‘015 reference by reversing the location of the male and female brackets would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in that this reversal doesn’t affect the intended operation of the goggle strap as selectively removable from the goggle frame. 
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,632,015 in view of Canavan ‘478. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application are disclosed by claim 7 of ‘015: wherein, the female bracket further comprises a continuous slide guide along the channel, the slide guide including dimensions are greater than dimensions of the one or more bumps of the bar such that the bar end is configured to slide into the channel along the slide guide (claim 7 discloses the enlarged bar comprising one or more bar bumps along a portion of the sliding bar and the channel opening end height and width are greater than a corresponding height and width of the enlarged bar end into the channel and this portion of the channel is considered equal to the slide guide).
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 12 of U.S. Patent No. 10,632,015 in view of Canavan ‘478. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application are disclosed by claims 7 and 10 of ‘015: wherein, the one or more projections of the female bracket comprise first and second projections, the first projection is proximal to the opening end of the channel, and the second projection is distal to the opening end of the channel (claim 12 discloses first and second projections and the first projection is proximal to the opening end of the channel and the second projection is distal to the opening end of the channel).
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12, and 14 of U.S. Patent No. 10,632,015 in view of Canavan ‘478. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application are disclosed by claims 7, 12, and 14 of ‘015: wherein the female bracket further comprises a recess wall extending into the channel from either the first or second bracket walls, the recess wall is configured to restrict movement of the one or more bumps from sliding backward toward the opening end of the channel (claim 14 discloses the female bracket comprises a recess wall extending into the channel from the first bracket wall or the second bracket wall and the intended function of the recess wall as restricting movement of the bumps from sliding backward is considered as obvious in that the recess wall extends into the channel such that it would interfere with a sliding backward of the bump). 



Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732